DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rodriguez (US PGPUB 2013/0122939 A1).

As per claim 1, Rodriguez discloses a sensing system (Rodriguez, Fig. 1, and paragraphs 15, and 17), comprising: 

a computing system (Rodriguez, Fig. 1, processor) and a memory in communication with the computing system (Rodriguez, Fig. 1, Memory), the memory storing a plurality of endpoints and a plurality of semantic identities (Rodriguez, paragraphs 15, 29, 33 and 41, discloses time, location and calendar information can be used to automatically determine which profile should be presented.  Mobile devices often include a GPS or other location means.  A mobile device could then use current location information from the GPS or other location mean, perhaps in conjunction with an online service (e.g., Google Maps), to determine which user profile to select); 
a mobile device (Rodriguez, Fig. 1, Cell phone), the mobile device storing at least one semantic profile associated with a first semantic identity (Rodriguez, paragraphs 15, 29 and 33), 
the computing system being in communication with the plurality of sensors and comprising instructions enabling the computing system (Rodriguez, paragraph 15, discloses mobile device including, e.g., elements such as a microphone, an optical sensor (e.g., an image and/or video camera), a processor, a display/touchscreen, a physical user interface, a RF transceiver, location module (e.g., GPS), network adaptor and memory.  The memory may store operating system software, user interface software (e.g., an "app" to manage and transfer user profiles), content recognition software) to: 
receive from the mobile device the at least one semantic profile associated with the first semantic identity, the at least one semantic profile comprising a plurality of activities at a 
respond with an inference of likeability from among a plurality of variable likeability semantics, wherein the inference of likeability is based on a semantic orientation drift projection between the received at least one semantic profile and a first endpoint semantic profile associated with the first endpoint (Rodriguez, paragraph 35, discloses sensors (e.g., an accelerometer and microphone) which can provide relevant information.  Different inferences can be made if the sensor data meets certain criteria.  For example, if a sensor indicates the device is traveling at 400 mph, it's likely that I'm on an airplane.  A profile can be selected based on this information.  Or, if the microphone is hearing certain types of noise or music (e.g., loud music may indicate that I'm busting moves at a night club, etc.) then an inference can be made to select a predetermined user profile.  Noise and music characterization techniques have been used, e.g., to select related music for purchase.  For example, my music library may be analyzed to determine other music of the same or related genres that I might enjoy.).

As per claim 2, Rodriguez further discloses the sensing system of claim 1, wherein the first endpoint semantic profile is further based on the first semantic identity (Rodriguez, paragraphs 31, 34, 35 and 38-39, discloses Time can also aid selection of an appropriate profile.  For example, if it's after 6 pm, my default profile may become my 

As per claim 3, Rodriguez discloses a sensing system (Rodriguez, Fig. 1, and paragraphs 15, and 17), comprising: 
a plurality of sensors (Rodriguez, Fig. 1, shows camera and GPS, and also please see paragraph 15); 
a computing system (Rodriguez, Fig. 1, processor) and a memory in communication with the computing system (Rodriguez, Fig. 1, Memory), the memory storing a plurality of endpoints (Rodriguez, paragraphs 15, 29, 33 and 41, discloses time, location and calendar information can be used to automatically determine which profile should be presented.  Mobile devices often include a GPS or other location means.  A mobile device could then use current location information from the GPS or other location mean, perhaps in conjunction with an online service (e.g., Google Maps), to determine which user profile to select); 
a mobile device (Rodriguez, Fig. 1, Cell phone), the mobile device storing at least one semantic profile comprising at least one blurring semantic identity (Rodriguez, paragraphs 31, 34, and 38-39, discloses a first variation might include a slightly cropped version of a base image, or may include a few blacked out or altered pixels, or may include a different brightness or color variation.  The different content identifiers can be associated with different profiles.  This may help prevent a third party from distinguishing which profile I am allowing access), 

receive the at least one semantic profile from the mobile device when the mobile device is at a first endpoint (Rodriguez, paragraphs 33-34, discloses if my current location is in an office park, then my business profile can be selected (e.g., via a displayed image having a content identifier associated with my business profile).  Still further, if I'm currently at the pub, then perhaps my friends profile is selected by my mobile device (or an app running on the mobile device)); 
infer a first semantic identity associated with the mobile device based on an input from at least one sensor (Rodriguez, paragraphs 29, 33 and 41, discloses That content identifier could then be used to obtain a user profile associated with a user of the first mobile device); 
further blur the first semantic identity associated with the mobile device based on the at least one blurring semantic identity at a first time (Rodriguez, paragraphs 31, and 39, discloses a first variation might include a slightly cropped version of a base image, or may include a few blacked out or altered pixels, or may include a different brightness or color variation.  The different content identifiers can be associated with different profiles.  This may help prevent a third party from distinguishing which profile I am allowing access); and 
cease the blurring of the first semantic identity at a second time when the mobile device is at a second endpoint (Rodriguez, paragraphs 34-35 and 38-39, discloses if it's after 6 pm, my default profile may become my friend user profile.  Or, an electronic calendar 

As per claim 4, Rodriguez further discloses the sensing system of claim 3, wherein the computing system is configured to cease the blurring of the first semantic identity based on a semantic time (Rodriguez, paragraphs 31, 34-35 and 38-39, discloses ceasing the blurring of first semantic identity based on time).

As per claim 5, Rodriguez further discloses the sensing system of claim 3, wherein the computing system is configured to blur the first semantic identity by ceasing the blurring based on a first blurring semantic identity and to start the further blurring based on a further blurring semantic identity (Rodriguez, paragraphs 31, 34-35 and 38-39, discloses This information can be used to limit access to a user profile.  For example, if the time indicator is not within 1 minute (or 15 seconds, or 15 minutes, etc.) of a request for a user profile, then access is denied.  A watermark can also include a time/date stamp.  The time/date stamp can be used to determine whether the request is fresh enough to allow access, or for comparison against the time indicator graphic).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED HAIDER/Primary Examiner, Art Unit 2633